Citation Nr: 1733749	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981 and from November 1982 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The case was previously before the Board in November 2013, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required for the claims on appeal. Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regards to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, the Board finds that while the Veteran failed to report his scheduled VA psychiatric examination, he did provide reason and good cause.  Specifically, in a May 2017 Report of Contact form, the Veteran was noted to have contacted a VA office with regards to not being able to report to his examination due to being ill and bedridden.  The Board finds that such reasoning comports with what is considered good cause and that the Veteran should be afforded another opportunity for an examination; especially in light of the fact that, to date, the Veteran has been afforded any VA examination to determine even a current diagnosis of his claimed psychiatric disorder.  Consequently, the Board finds that the Veteran's claim must be remanded, in order for the VA to fulfill its duty to the Veteran, and provide him an examination to determine the nature and etiology of his claimed psychiatric conditions, with proper notice.  

The Board acknowledges the Veteran's desire to avoid an examination because he believes that it would aggravate his psychiatric difficulties, but the evidence currently available is insufficient to permit further action by the Board.  Such examination to confirm at least a current disability is pivotal for establishment of a claim for service connection.  As such, the VA must make another effort in obtaining such report and opinion with regards to the Veteran's claimed condition.     

Further, the Veteran submitted a VA Form 21-4142 dated in April 2017 listing several medical care providers.  Efforts should be undertaken to obtain his complete treatment records.

Finally, the Veteran's claim for a TDIU rating must be remanded as it is inextricably intertwined with his claim of service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers that have treated him for any psychiatric disorders from 1981 to the present.  He should be advised to submit a separate VA Form 21-4142 for each medical care provider.  Then, make arrangements to obtain the Veteran's identified records (that have not already been obtained or already determined to be unavailable).
 
2.  Ensure that all records in German have been translated to English.

3.  Next, have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All current diagnoses should be reported.  The provider should be notified that pursuant to VA regulations, diagnoses must conform to the standards set forth in the DSM-V and not the ICD-9. 

For each diagnosed psychiatric disorder, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the identified disability had its clinical onset during service or was due to an event or incident of his active service.  

Because of the relative distance between the Veteran and any RO or VA facility, after one attempt of scheduling the Veteran for an in-person VA psychiatric examination, the RO must attempt or seek out any possible alternative in providing an assessment of the Veteran's claimed psychiatric condition, to include having an adequately qualified VA psychiatric examiner review the Veteran's claims file, so that he/she may provide a diagnosis and opinion with regards to the etiology of any diagnosed psychiatric disabilities. 

A complete rationale should be provided in the report of examination.  If the examiner is unable to formulate a conclusion, he or she should explain why this is the case.  

4.  Finally, after completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




